     Case 3:19-cv-00542-MMD-WGC Document 30 Filed 07/27/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA


ANTOINE W. HARRIS,                   )              3:19-cv-00542-MMD-WGC
                                     )
                        Plaintiff,   )              MINUTES OF THE COURT
        vs.                          )
                                     )              July 27, 2021
NAPHCARE, et al.,                    )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER           REPORTER:       NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Before the court is Plaintiff’s “Reply to Answer to Amended Complaint” (ECF No. 29).

        Neither the Federal Rules of Civil Procedure nor the Local Rules of Practice permit the
filing of a reply to an answer. See Fed. R. Civ. P. 7(a).

     Therefore, Plaintiff’s “Reply to Answer to Amended Complaint” (ECF No. 29) is
STRICKEN.

       IT IS SO ORDERED.

                                           DEBRA K. KEMPI, CLERK

                                           By:         /s/______________________
                                                   Deputy Clerk
